DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 02 December 2020.
Claims 1, 3-5, 7-9, 11, 13, 16-18, and 20 have been amended.
Claims 21-28 have been canceled.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20170187560 to Ng et al. in further view of U.S. PGPub. No. 20150349994 to Feng.
As to Claims 1 and 14, Ng discloses a wireless node and method for performing Crest Factor Reduction, CFR, the wireless node comprising least one 
perform a first CFR step on a plurality of input signals at a first sampling rate with joint peak detection and band-specific noise shaping (Fig. 4, Fig. 9, Fig. 11B, paragraph [0041, 0065, 0067, 0075], where the multi-beam crest factor reduction (CFR) block jointly detect peaks and shape the signals with filters which implicitly reduce the noise for sampled multiple signals (first sample rate)).
Ng discloses all of the subject matter as described above for performing CFR for sampled plurality of input signals (Fig. 4, Fig. 9, Fig. 11B, paragraph [0041, 0065, 0067, 0075]) except for second CRF step with sampling rate higher than the first sampling rate.
However, Feng in the same field of endeavor teaches the two stage CRF solution high higher sampling rate for second stage for improving the performance (Fig. 10, paragraph [0126-0129]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the two stage CRF with higher sampling rate for second CFR as taught by Fend to modify the wireless node and method of Ng to provide the improve the performance of CFR (Feng - paragraph [0129]).

As to Claims 2 and 15, Ng in view of Feng further disclose the wireless node and method wherein performing the band-specific noise shaping comprise being operable to use one or more band-pass channel-filter bank (Ng – Fig. 4, 

As to Claims 3 and 16, Ng in view of Feng further disclose the wireless node and method wherein performing joint noise shaping comprises using a band-stop filter band (Ng – Fig. 4, Fig. 9, paragraph [0041, 0065, 0067, 0075], where the number of filters are applied to shaped of signal (noise reduced) to specific bandwidth (stopping outside of bandwidth)).

As to Claims 4 and 17, Ng in view of Feng further disclose the wireless node and method further comprising: digitally upconverting the resulting plurality of input signals at the first sampling rate to produce the resulting plurality of input signal at the second sampling rate (Feng – Fig. 10, paragraph [0023, 0126-0129], where the balance two stage CFR having second stage at higher sampling rate which implicitly in digital). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claims 5 and 18, Ng in view of Feng further disclose the wireless node and method wherein each of the plurality of input signal comprises one carrier signal or multiple closely spaced carrier signals (Ng – Fig. 4, Fig. 9, paragraph [0004, 0039], where the multiple carrier frequencies used for RF transmission)(Feng – Fig. 10, paragraph [0005, 0066, 0126], where multicarrier 

As to Claims 6 and 19, Ng in view of Feng further disclose the wireless node and method wherein each of the multiple closely spaced carrier signals are at most 100 megahertz, MHz, away from a next closest carrier signal (Ng – Fig. 4, Fig. 9, paragraph [0004, 0039], where the multiple carrier frequencies used for RF transmission implicitly spaced away from other carrier frequencies)(Feng – Fig. 10, paragraph [0005, 0066, 0126], where multicarrier communication is used for CFR application which implicitly away from other carrier frequencies). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claims 7 and 20, Ng in view of Feng further disclose the wireless node and method wherein each of the plurality of input signal comprises a complex baseband signal of all carriers within a respective band (Ng – Fig. 4, Fig. 9, paragraph [0056], where the complex baseband signals are used for CFR).

As to Claim 8, Ng in view of Feng further disclose the method wherein the second sampling rate is higher than an entire frequency range of operation (Feng – Fig. 10, paragraph [0023], where sampling rate is higher than the operating 

As to Claim 9, Ng in view of Feng further disclose the method wherein performing the first CFR step comprises:
obtaining the plurality of input signals (Ng – Fig. 4, Fig. 9);
adding an envelope amplitude of each of the plurality of input signals to obtain sum (Ng - Fig. 4, Fig. 9, paragraph [0034], where the envelope of input signals (amplitude) are added);
comparing the sum of a first threshold and, when the sum is greater than the first threshold, calculating a scaling factor based on the sum and the first threshold (Ng - Fig. 4, Fig. 9, paragraph [0065], where the threshold is compared with added sum of input signals)(Feng – paragraph [0017], where peaks are scaled and subtracted);
determining a respective clipping noise for each of the plurality of input signals based on the scaling factor (Ng - Fig. 4, Fig. 9, paragraph [0065, 0067], where the clipping is based on the thresholds implicitly scaled to thresholds)(Feng – paragraph [0017], where peaks are scaled and subtracted);
filtering the clipping noise for each of the plurality of input signals with a respective band-pass channel filter bank (Ng – Fig. 4, Fig. 9, paragraph [0041, 0065, 0067, 0075], where the number of filters are applied to shaped of signal to specific bandwidth of channel (band pass channel filter)(Feng – paragraph [0017], where peaks are scaled and subtracted).

each of the multiple closely spaced carrier signals are at most 100 megahertz, MHz, away from a next closest carrier signal (Ng – Fig. 4, Fig. 9, paragraph [0004, 0039], where the multiple carrier frequencies used for RF transmission implicitly spaced away from other carrier frequencies)
The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claim 10, Ng in view of Feng further disclose the method wherein performing the first CFR step further comprises adding the filtered clipping noise for each of the plurality of input signal to the plurality of input signals to produce the resulting plurality of input signals (Ng – Fig. 4, Fig. 8, Fig. 11A paragraph [0053], where disclose the combining with delayed signal for CFR for joint peak detection and reduction) (Feng – Fig. 5, Fig. 10, paragraph [0070], where the CFR processed is subtracted (added) to input signals). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claim 13, Ng in view of Feng further disclose the method wherein the wireless node is selected from the group consisting of a base station, a relay node, an in-the-sky, its, radio access node, and wireless device (Ng –paragraph [0002], where disclose the wireless communication system simplicity includes base station, cellular, relay node, access node, etc.) (Feng –paragraph [0002], .


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of the performing the second CFR step comprises: obtaining an instantaneous amplitude of a multi-band signal created by the plurality of input signals; comparing the instantaneous amplitude to a second threshold and, when the instantaneous amplitude is greater than the second threshold, calculating an excess factor based on the instantaneous amplitude and the second threshold; determining a multi-band clipping noise based on the excess factor; and filtering the multi-band clipping noise with a band-stop filter bank, adding the filtered multi-band clipping noise to the multi-band signal to produce the resulting multi-band signal.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sung.ahn@uspto.gov